Order entered October 27, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-00573-CV

                          ROBERT E. MARZETT, Appellant

                                           V.

STEVE MCCRAW, JAMES SHOEMAKER, WARREN MIKE YARBOROUGH, GREG
         WILLIS, COLLIN COUNTY AND TERRY BOX, Appellees

                    On Appeal from the 401st Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 401-03962-2013

                                       ORDER
      On the Court’s own motion, we ORDER the designation of the opinion in this case to be

changed from “MEMORANDUM OPINION” to “OPINION.”


                                                  /s/   MOLLY FRANCIS
                                                        JUSTICE